Citation Nr: 1002084	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-38 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected lumbosacral degenerative 
disc disease.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected traumatic glaucoma status 
post cataract and peripheral retinal tear left eye.  

3.  Entitlement to a compensable evaluation for the service-
connected bilateral hearing loss.  

4.  Whether new and material evidence has been received 
sufficient to reopen the previously denied claim of service 
connection for a left leg disorder.  

5.  Entitlement to a total disability evaluation based upon 
individual unemployability by reason of service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to December 
1986.  

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2006 RO rating decision and from a 
January 2008 RO rating decision.  

The claim for service connection for a left leg disorder had 
been previously denied in a final decision dated in September 
2005.  Although the RO adjudicated this service connection 
claim on the merits in the June 2006 rating decision, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has recharacterized the issue as encompassed by 
those set forth on the title page.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
received in March 2008, the Veteran indicated that he wished 
to appear at a hearing before a Veterans Law Judge via 
videoconference at his local RO.  Videoconference hearings 
are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a) 
(2009).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the RO, in accordance with his request.  
Any indicated development should also be 
undertaken.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



